DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            KEVIN M. ROLLE,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D18-994

                                [June 21, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case No. 50-2003-CF-002892-BXXX-MB.

   Kevin M. Rolle, Graceville, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, CONNER and KLINGENSMITH, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.